Beck, Ch. J.
1. highway : dedication. The demurrer ought not to have been sustained. The petition, with sufficient certainty and explicitness, avers the existence of a highway. q^g ]_ong use ^ ^g for more than twenty-one years, and work done upon the road during all of that time, with the knowledge and consent of the owners of the land, is sufficient evidence of dedication of the land for the purposes of a road. Onstott et al. v. Murray et al., 22 Iowa, 457.
*2052_obstruc-tion of. The obstruction of tbe road is sufficiently set out. Equity will afford relief to one specially injured by the erection of an obstruction on a highway, by directing and requiring its removal, and enjoining its continuance. Such obstructions are public nuisances, and will be abated and enjoined by courts of equity at the suit of a party aggrieved thereby. Ewell v. Greenwood, 26 Iowa, 377; Wilson v. Sexon, 27 id. 15.
The demurrer admitted the facts alleged in the petition. Upon those facts plaintiff is entitled to the relief prayed for, viz.: An injunction requiring the removal of the nuisance and forbidding its continuance. The petition should not have been dismissed and the relief should have been granted.
Reversed.